Citation Nr: 1429184	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-34 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his daughter


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2014, the Veteran and the Veteran's daughter presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in Milwaukee, Wisconsin.  A copy of the hearing transcript has been associated with the Veteran's electronic file on the "Virtual VA" system.  The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDING OF FACT

The Veteran is unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Given the favorable outcome adjudicated herein, resulting in a grant of a TDIU under 38 C.F.R. § 4.16(a), no further explanation is required as to how VA has fulfilled the duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

TDIU Analysis

In a March 2008 VA Form 21-8940, the Veteran asserted that he is unemployable due to his service-connected ankle disabilities.  The Veteran has also stated that symptoms of service-connected posttraumatic stress disorder (PTSD), including depression, anxiety, panic attacks, and drowsiness caused by PTSD medication, have rendered him unable to work.  See April 2014 Board hearing transcript at 3.

Initially, the Board finds that the Veteran meets the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU.  For the entire rating period on appeal, the Veteran has been service connected for PTSD, right foot Achilles tendonitis, and left foot Achilles tendonitis.  The disability ratings for these disabilities has remained constant throughout the entire rating period on appeal, with PTSD rated at 50 percent disabling, and both of the tendonitis disabilities individually rated at 20 percent disabling.  The combined disability rating of these disabilities has, therefore, been 70 percent.  See 38 C.F.R. §§ 4.25, 4.26.   As PTSD has been rated at 40 percent or more, and the combined disability rating has been 70 percent or more for the entire rating period on appeal, the Veteran meets the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) that allow for consideration of TDIU based on multiple service-connected disabilities.  For this reason, application of a TDIU is appropriate so long as the severity of the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, render him unable to secure (obtain) or follow (maintain) substantially gainful employment.  The Veteran reported that he has received training for careers in truck driving and flood control management.  See March 2008 VA Form 21-8940.  The Veteran's last full time position was as a truck driver in 1987, and he worked part time in the same position until 2004.  See id.  The Veteran earned a high school diploma but has not reported any further education.  See January 2011 VA examination report.  The Veteran's application to participate in VA's special vocational training program was denied in February 1992 because VA determined that, based on the Veteran's disabilities, it was "not reasonably feasible for [the Veteran] to benefit from this program enough to become employed."  See February 1992 VA letter.

The evidence weighing against the Veteran's appeal includes a pair of VA medical opinions.  In a January 2011 VA medical opinion addressing the service-connected ankle disabilities, the VA examiner opined that the symptoms related to these disabilities "would restrict [the Veteran] from jobs above a light sedentary level but [the Veteran] would be able to perform work at or below this level."  The symptoms considered by the VA examiner included difficulty walking, and difficulty standing for more than 10 to 15 minutes before needing to sit and rest.  A separate VA examiner opined on the Veteran's psychiatric symptoms in another January 2011 VA medical opining.  The VA psychiatric examiner opined that service-connected PTSD symptoms caused "mild impairment, noting that [the Veteran] probably would have occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms [of PTSD], but generally would be able to function on a satisfactory basis."  The opinion was supported by clinical findings including no significant problems with abstract thought processes or analytical ability; poor fine motor skills due to being jittery; limited ability to follow detailed instructions due to concentration deficiency; and difficulty relying on memory.  The VA psychiatric examiner also noted that the Veteran's PTSD medication causes drowsiness that "may have some impact on his ability to function vocationally due to drowsiness."

The January 2011 VA medical opinions, when considered individually, do not support a finding that the Veteran is unable to secure or follow substantially gainful employment due to service-connected disabilities.  However, the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  As such, there is lay and medical evidence to support a finding that the Veteran is unable to secure or follow substantially gainful employment due to service-connected disabilities.

During the April 2014 Board hearing, the Veteran testified that symptoms of both PTSD and the bilateral ankle disability prevent him from working.  See Board hearing transcript at 3.  The Veteran said that he left his last job as a truck driver because he was not able to "keep up with the rest of the crew."   Id. at 7.  A March 2008 letter from the Veteran's last employer affirms that the Veteran "was simply not able to do the tasks that would be asked of him," and was less available because of "pain and illnesses."  March 2008 S.P. letter.

As to the service-connected PTSD symptoms, the Veteran testified that he is primarily affected by symptoms including depression, anxiety, panic attacks, suicidal ideation, and drowsiness related to PTSD medication.  See April 2014 Board hearing transcript at 3.  The Veteran said that these symptoms can be aggravated by crowds, and that depression and anxiety are noticeably worse when he is not on medication.  See id.  The Veteran also noted difficulty concentrating.  See id. at 12.  As to the service-connected bilateral ankle disability, the Veteran testified that the prescribed leg braces he uses for support make it difficult to drive, but also that he still struggles to walk long distances and keep his balance.  See id. at 10-11.  The balance problem affects the Veteran's ability to carry heavy objects.  See id. at 11.

On review of all the lay and medical evidence, the January 2011 VA medical opinions suggest that the Veteran's service-connected disabilities, individually, do not render the Veteran unemployable.  However, given the Veteran's training, educational, and employment background, which has been focused on labor and driving, the Board finds that the combined symptoms of the service-connected disabilities present challenges to potential employment including difficulty concentrating, drowsiness, physical imbalance, difficulty with walking long distances and while carrying heavy objects, and difficulty driving vehicles because of the prescribed leg braces associated with the ankle disabilities.  The Veteran has not worked in any capacity since 2004, and VA has previously determined that vocational rehabilitation programming would not assist the Veteran in finding employment.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment to warrant a TDIU for the entire period on appeal.  §§ 3.340, 3.341, 4.15, 4.16.


ORDER

A TDIU is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


